DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to methods for identifying a disease-associated gene variant comprising performing exome sequencing of a sample to identify nucleic acid variants and filtering out non-disease-related variants, classified in C12Q 1/6827 and C12Q 1/6869.

II. Claims 2-16, drawn to methods for detecting a gene variant or protein variant in at least one of the KRT6A, MUC16, PRKCG, TRIOBP, RELN, NUDT18, MAPIS, SNX27, AUP1, MIR5004, SVEPI, SORD, VPS33B, MRPL38, AP5B or MYH6 genes or proteins and methods for detecting liver cancer by detecting a gene variant in one of said genes or proteins, classified in C12Q 1/6886. 


3. The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed require performing different method steps and have different objectives and outcomes. Invention I requires performing exome sequencing of nucleic acids in a sample from a subject to identify nucleic acid variants and filtering out non-disease-related variants. These steps are not required by the method of invention II. Invention II requires detecting known genetic variants in specific genes or specific . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
4.  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Further Election Applicable to Invention II 
5.      Regarding Invention II, this application contains claims directed to the following patentably distinct species of the claimed invention:
The species of the different KRT6A, MUC16, PRKCG, TRIOBP, RELN, NUDT18, MAPIS, SNX27, AUP1, MIR5004, SVEPI, SORD, VPS33B, MRPL38, AP5B or MYH6 genes and proteins and combinations thereof.
The species are independent or distinct because the methods require detecting genetic variants in different genes having different nucleotide sequences and different expression patterns. Similarly, each of the recited proteins have different amino acid sequences, different expression patterns and different biological activities and effects. A reference teaching a method that detects or diagnosis liver disease by detecting a genetic variation in the KRT6A gene, for example, would not render obvious a method that detects or diagnosis liver cancer by detecting a genetic variation in the MUC16 gene, and vice versa. Further, a finding that methods that detect or diagnose liver 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, no claims are generic.
For example, Applicant may elect the KRT6A gene alone OR Applicant may elect the combination of the KRT6A and MUC16 gene, OR Applicant may elect the combination of each of the listed genes, etc. 
6. Regarding Invention II, this application contains claims directed to the following patentably distinct species of the claimed invention:
a) methods that detect nucleic acid variants; and
b) methods that detect protein variants. 
The species are independent or distinct because the polymorphisms differ from one another by their structural identity. The reagents which detect nucleic acid variants have a different chemical structure and function and effect and are used in different assays as compared to the reagents which detect protein variants For instance, the reagents which detect nucleic acid variants consist of nucleotide sequences, such as primers and probes, and are used in assays such as PCR or microarray hybridization anlalysis, whereas the reagents that are to be used to detect protein variants may 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, no claims are generic.
7. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field of search (for example, employing different search queries); 
(b) the prior art applicable to one species would not likely be applicable to another species;
(c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.	
8. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


8.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634